Citation Nr: 1220349	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from August 1964 to August 1967.  The Veteran died on May [redacted], 2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified at an April 2012 personal hearing held before the undersigned via videoconference from the VA medical center in Albany, New York.  A transcript of the hearing is of record.  At the hearing, and soon after, the appellant submitted additional evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the claimant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist includes an obligation on the part of VA to make reasonable efforts to obtain all identified relevant private medical records.  38 C.F.R. § 3.159(c)(1).

The appellant has submitted a copy of the Veteran's death certificate, which reveals that he passed away in May 2004 at St. Peter's Hospital in Albany, New York, seven days after his admission.  However, no efforts have been made to obtain any records from the Veteran's terminal hospital stay.  Clearly these records are potentially relevant, as they will establish his medical condition at the time of his death.  On remand, appropriate actions, to include requesting all necessary releases, must be undertaken.

VA did receive a properly executed release, a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Veteran's oncologist, Dr. Zackon at New York Oncology Hematology.  The form indicates that the Veteran was treated from June 2000 to June 2004.  In response to a VA request, the private care provider supplied records for the period of July 2000 to March 2003.  

Dr. Zackon and a colleague have also submitted a number of medical opinions regarding the possibility that the Veteran's diagnosed lung cancer could have been a primary site, as opposed to a metastasis related to his esophageal cancer.  Dr. Kolodziej indicated that "it is possible, perhaps likely" that herbicide exposure in service played some role in the Veteran's death.  None of the opinions have quantified that possibility.  Dr. Zackon, however, indicated that a review of any pathology slides might inform an opinion regarding whether the lung cancer was a primary.  He was not sure if any relevant slides existed, and no further inquiry appears to have been made.

The statements of Dr. Zackon raise the possibility of outstanding medical evidence which may be relevant to the issue on appeal.  On remand, appropriate action, to include requesting all necessary releases, to establish whether pathology slides still exist, and to secure review of such, must be undertaken.  Pathology reports from the file indicate some testing was done by Brigham & Women's Hospital in Boston, Massachusetts.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for St. Peter's Hospital and New York Oncology Hematology, to include Dr. Zackon and Dr. Kolodziej, Brigham & Women's Hospital, and any other provider or facility which may maintain pathology reports or slides.

Upon receipt of such, VA must take appropriate action to contact the identified providers  and request complete records related to care and testing of the Veteran.  Pathology slides and reports must be specifically requested.  Telephone contact may be required with regard to the slides.

The appellant should be informed that in the alternative she may obtain and submit the records herself.

2.  IF PATHOLOGY SLIDES OF THE LUNG ARE OBTAINED OR ARE OTHERWISE AVAILABLE, arrange for the review of such by a qualified doctor.  Given the nature of the evidence, consideration must be given to arranging for an independent medical review on a contract basis with the custodian of any slides, in the event they cannot be transported to a VA facility.

The examiner must opine as to whether any cancerous changes of the lung tissue are at least as likely as not consistent with a primary site for carcinoma, independent of the esophageal adenocarcinoma.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



